

113 S1801 IS: Level the Playing Field in Global Trade Act of 2013
U.S. Senate
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1801IN THE SENATE OF THE UNITED STATESDecember 11, 2013Mr. Merkley (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Tariff Act of 1930 to include in the
		  calculation of normal value the cost of paying adequate wages and maintaining
		  sustainable production methods, and for other purposes. 1.Short
			 titleThis Act may be cited as
			 the Level the Playing Field in Global Trade Act of 2013.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)Working families in the United States and around the world have not enjoyed many of the benefits of increased global trade.(2)While the global economy grew at an average rate of 3.3 percent per year between 1995 and 2007, annual wage growth remained at less than 3 percent.(3)Between 1989 and 2010, hourly productivity in the United States grew more than 3 times as fast as wages, and nearly 4,000,000 manufacturing jobs disappeared in the United States between 1998 and 2013.(4)The lowest 20 percent of wage earners in the United States have seen average hourly wages decline by 3.9 percent, and the next lowest 20 percent saw their earnings fall by 4.3 percent, while earnings for those in the top 20 percent increased by nearly 30 percent.(5)In 2010, there were approximately 942,000,000 working poor living with their families on less than $2.00 per person per day.(6)Global biodiversity health declined 28 percent from 1970 to 2008.(7)The World Health Organization attributes more than 500,000 premature deaths annually to urban air pollution in Asia alone.(8)An estimated 160,000,000 people suffer from work-related diseases, and there are an estimated 270,000,000 fatal and non-fatal work-related accidents each year.(b)Sense of CongressIt is the sense of Congress that—(1)the antidumping and countervailing duty laws of the United States under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.)  have provided targeted, effective relief against unfair trade practices and must be protected and enhanced; and(2)the failure to include within antidumping duty calculations the real costs of inadequate wages, insufficient workplace safety conditions, and insufficient environmental controls—(A)has a substantial negative effect on United States manufacturing and the United States economy; and(B)fails to support efforts to improve conditions for working families and the environment in the United States and around the world.3.PurposesThe purposes of this Act are—(1)to ensure that goods imported into the United States fully reflect the real costs of paying an adequate living wage, upholding workplace safety standards, and maintaining basic environmental protections; and(2)to provide a streamlined method for entities that meet those standards to satisfy the requirements of the amendments made by this Act.4.Adjustment of
			 normal value to include the cost of paying adequate wages and maintaining
			 sustainable production methods(a)In
			 generalSection 773(a) of the Tariff Act of 1930 (19 U.S.C.
			 1677b(a)) is amended—(1)by redesignating
			 paragraph (8) as paragraph (9); and(2)by inserting
			 after paragraph (7) the following:(8)Adjustments for
				costs of providing adequate wages and using sustainable production
				methods(A)IncreaseExcept
				as otherwise provided in this paragraph, the price described in paragraph
				(1)(B) shall also be increased by the difference, if any, between—(i)the actual cost
				of producing the subject merchandise; and(ii)the estimated
				cost of producing the subject merchandise if the producer paid its employees
				adequate wages and maintained sustainable production methods.(B)Credits for
				complianceAt the request of an exporter or producer, the
				administering authority shall reduce the amount of the increase under
				subparagraph (A) with respect to subject merchandise of that exporter or
				producer by an amount the administering authority determines reflects the
				extent to which the subject merchandise was produced under conditions under
				which all employees receive adequate wages and sustainable production methods
				are maintained. The amount by which the increase under subparagraph (A) to the
				price under paragraph (1)(B) is reduced under this subparagraph shall be
				referred to as a credit.(C)Precertification(i)Exporter- or
				producer-specific precertification(I)RequestsAn
				exporter or producer seeking to import merchandise into the United States may
				request the administering authority to issue a precertification that
				merchandise of the exporter or producer imported into the United States from a
				specific country is eligible for credits under subparagraph (B) before an
				investigation is initiated under subtitle B with respect to the merchandise.(II)Standard for
				precertificationThe administering authority shall issue to an
				exporter or producer that requests a precertification under subclause (I) a
				precertification that covers all merchandise imported into the United States by
				the exporter or producer from a specific country if the exporter or producer
				demonstrates to the satisfaction of the administering authority that all such
				merchandise, including significant components or ingredients of the merchandise, was or will be produced under conditions under which all employees
				receive adequate wages and sustainable production methods are
				maintained.(III)Effective
				periodA precertification issued under this clause shall remain
				in effect for such period as the administrating authority determines
				appropriate, but not longer than 5 years.(ii)Country-wide
				precertificationThe administering authority may issue a
				precertification for all merchandise imported from a country if the government
				of that country maintains and enforces laws requiring all producers of such
				merchandise in that country to pay its employees adequate wages and to maintain
				sustainable production methods.(iii)Safe
				harbor(I)In
				generalIf the administering authority has issued a
				precertification under clause (i) or (ii), merchandise to which the
				precertification applies shall not be subject to an antidumping duty solely
				because a petition filed under section 732(b)(1) with respect to the
				merchandise alleges that the merchandise was not produced under conditions
				under which all employees receive adequate wages and sustainable production
				methods are maintained.(II)Challenging
				precertificationAn interested party described in subparagraph
				(C), (D), (E), (F), or (G) of section 771(9) that files a petition under
				section 732(b)(1) with respect to the merchandise covered by a precertification
				issued under clause (i) for a producer or exporter or under clause (ii) for a
				country bears the burden of proving that the merchandise was not produced under
				conditions under which all employees receive adequate wages and sustainable
				production methods are maintained.(iv)Demonstration of injury(I)PresumptionExcept as provided in subclause (II), an interested party described in subparagraph (C), (D),
				(E), (F), or (G) of section 771(9) that files a petition under section
				732(b)(1) with respect to merchandise that relies on calculations of normal
				value made under this paragraph shall be presumed to demonstrate that the party
				is materially injured or threatened with material injury by reason of imports
				of the merchandise.(II)ExceptionsAn interested party described in subparagraph (C), (D), (E), (F), or (G) of section 771(9) that files a petition under section 732(b)(1) with respect to merchandise that relies on calculations of normal value made under this paragraph shall not be presumed to demonstrate that the party
				is materially injured or threatened with material injury by reason of imports
				of the merchandise if—(aa)the country from which the merchandise is exported is
				covered by a precertification issued under clause (ii); or(bb)the estimated cost of producing the merchandise under subparagraph (A)(ii) is equal to or greater than the cost of producing the merchandise in the country in which the interested party is located.(v)Use of third-party
				standards(I)In generalThe administering authority, the Secretary of Labor, and the Administrator of the Environmental Protection Agency may jointly establish procedures
				pursuant to which obtaining certification from an organization described in subclause (II)  may demonstrate the eligibility of an exporter or producer
				for a precertification under clause (i) or the eligibility of a country for a
				precertification under clause (ii).(II)Organization describedAn organization described in this subclause is an independent third-party organization that sets standards with respect to adequate wages and sustainable
				production methods.(D)Guidance on complianceNot later than one year after the date of the enactment of the Level the Playing Field in Global Trade Act of 2013, the administering authority shall publish in the Federal Register guidance with respect to how persons producing merchandise for exportation to the United States or seeking to import such merchandise into the United States may obtain
			 credits and precertifications under subparagraphs (B) and (C).(E)DefinitionsIn this paragraph:(i)Adequate
				wage(I)In generalThe term adequate wage—(aa)means compensation for a regular work week that is sufficient to meet the basic needs of the employee and to provide the employee with some discretionary income; and(bb)includes—(AA)at a minimum, the payment of the higher of the minimum wage or the appropriate prevailing wage, compliance with all legal requirements relating to wages (including freedom of association relating to the bargaining relating to wages and related matters), and  the provision of such benefits as are required by law or contract; and(BB)such other elements as the administering authority considers appropriate.(II)Guidance on interpretation(aa)In generalNot later than one year after the date of the enactment of the Level the Playing Field in Global Trade Act of 2013, the administering authority shall publish in the Federal Register guidance, developed jointly with  the Secretary of Labor, with respect to the interpretation of adequate wage.(bb)Use of third-party standardsIn developing guidance under item (aa), the administering authority and the Secretary may consider independent third-party standards, including, as appropriate,
				standards on an industry-by-industry or country-by-country
				basis.(ii)Sustainable
				production methods(I)In generalThe term sustainable production
				methods means the application of technologies and methods that are
				necessary to provide for—(aa)workplace
				safety, toxic waste control, and the conservation of energy and natural
				resources, based on local standards and conditions; and(bb)such other
				relevant standards as the administering authority considers appropriate.(II)Guidance on interpretation(aa)In generalNot later than one year after the date of the enactment of the Level the Playing Field in Global Trade Act of 2013, the administering authority shall publish in the Federal Register guidance, developed jointly with  the Administrator of the Environmental Protection Agency and the Secretary of Labor, with respect to the interpretation of sustainable production
				methods.(bb)Use of third-party standardsIn developing guidance under item (aa), the administering authority and the Administrator may consider independent third-party standards, including, as appropriate,
				standards on an industry-by-industry or country-by-country
				basis..(b)Effective dateThe amendments made by subsection (a)
			 shall apply with respect to merchandise imported into the United States—(1)on and after the date that is 2 years after the date of the enactment of this Act from—(A)any country with which the United States has a free trade agreement in effect;(B)any country that is a  member of the World Trade Organization; or(C)Canada or Mexico, pursuant to article 1902 of the North American
			 Free Trade Agreement and section 408 of the North American Free Trade Agreement
			 Implementation Act (19 U.S.C. 3438); and(2)on or after the date that is one year after the date of the enactment of this Act from any country other than a country described in paragraph (1).